Trial of the right of property. An attachment in favor of appellant to collect rent and advances being levied on farm animals and crops on premises belonging to appellant and occupied by J. F. Herring, appellee, wife of defendant in attachment, interposed a claim to the property, and a jury found with her. Appellant claimed that he had let the premises to Herring, and that the latter was indebted to him in a considerable sum on account of advances to him (consisting in the main of an old debt due by defendant to a bank and assumed by plaintiff) and one-third of the crop as rent. Claimant's testimony that she owned the live stock was undisputed, and it also appeared without contradiction that claimant and her children had raised the crops, so that the trial of the issue whether the crops were liable for the husband's debt resolved itself into a contest as to whether the claimant *Page 333 
occupied the premises as subtenant under her husband, as appellant claimed, or as tenant in chief under appellant, as the claimant, appellee, claimed.
Under the statute (section 4744 of the Code), crops raised by a subtenant are liable to the lien of the original landlord, though there is no privity of contract between them. Bain v. Wells, 107 Ala. 562, 19 So. 774. Appellant requested the general affirmative charge on the idea that the evidence showed without conflict that claimant held as tenant in chief under him, and the court's refusal so to instruct the jury is assigned for error. When the Herrings moved upon appellant's place, they acted under a contract by which appellant let the place to Herring the husband, there can be no doubt; but it is equally clear that before a crop was pitched the husband had an offer of employment which would take him away from home most of the time, and consulted with appellant as to the propriety of accepting the offer. The evidence as to what followed is in conflict. It might be conceded that, as the question appears to us, the weight of the evidence was with appellant; but, upon the whole, our judgment is that appellee's theory of the case had substantial support in the evidence, that appellant was not due the charge requested, and that the trial court cannot be reversed in its ruling on the motion for a new trial. Cobb v. Malone, 92 Ala. 630, 9 So. 738.
Section 5351 of the Code of 1907 is but an affirmation of a rule of the common law. Under that rule it was a matter of discretion with the trial judge whether the case should be reopened at appellant's request for the purpose of allowing him to introduce additional evidence to the effect that the claimant held as tenant in chief under him. The evidence which appellant thus sought to get before the jury, after the court had refused appellant's request for the general charge, was a deposition of the claimant, in answer to interrogatories propounded to her by appellant under the statute, and we must presume that it had all along been on the file, and was accessible to appellant without trouble or delay. This discretion should be exercised for the advancement of the ends of justice, and appellate courts have gone far in their denial of control over the discretion when used to admit evidence. Walker v. Walker, 14 Ga. 242. But it seems to be well settled that it is not an abuse of discretion for the trial court to refuse to open a case to admit further evidence, where the party, knowing of the evidence and it being available, neglected to offer it in the first instance, and gives no satisfactory excuse for such neglect. 1 Thompson on Trials (2d Ed.) § 348. Such was the case with appellant. He speculated on the court's action, and lost. It is true that, when closing his case, he announced that he reserved the right to reopen it, "should any surprise develop," "which reservation," the bill of exceptions recites, "the court permitted and accepted." Appellant may have been surprised; but he had no right to be. Very likely he speculated upon the court's action on his requested charge, and, as an alternative, upon the effect on the jury of claimant's deposition, which tended to sustain him in part, but also contained matter not so favorable to his case. At any rate, we do not construe the court's acceptance of appellant's reservation as an assurance that the court would condone his withholding of evidence which should have been introduced in the first place.
Some parts of the court's oral charge are assigned for error, but such assignments cannot be considered, for the reason that no exceptions were reserved at the trial. McPherson v. State,198 Ala. 5, 73 So. 387.
Assignments numbered from 11 to 18, both inclusive, are based upon the action of the court in overruling the motion for a new trial. The motion depended upon points already noticed.
There is an argument in support of the tenth assignment of error; but there is no tenth assignment of error.
We find no error.
Affirmed.
ANDERSON, C. J., and McCLELLAN and GARDNER, JJ., concur.
                              On Rehearing.